Citation Nr: 0033227	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-11 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for disability manifested 
by chronic blisters on the bottom of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to May 
1947.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio. 


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran does not currently have a disability 
manifested by chronic blisters on the bottom of the feet.


CONCLUSION OF LAW

Disability manifested by chronic blisters on the bottom of 
the feet was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing service connection for his 
claimed bilateral foot disability, that he has been requested 
to provide information concerning potential sources of 
medical evidence pertaining to postservice treatment for the 
claimed disability, and that he has reported that he treated 
the condition with over the counter medication instead of 
going to a physician for treatment.  The veteran has provided 
lay evidence in support of his claim, and he has been 
provided a current VA examination of his feet.  No further 
information or evidence from the veteran is required to 
substantiate his claim.  In sum, the facts relevant to this 
claim have been properly developed and there is no further 
action which should be undertaken to comply with the 
provisions of the VCAA.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as opposed 
to merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service medical records disclose that in April 1947, shortly 
after undergoing an examination for discharge, the veteran 
was hospitalized for treatment of pyoderma of the arch of the 
right foot.  He remained hospitalized for 7 days before being 
returned to duty.  Service medical records are otherwise 
negative for evidence of any foot disorder.  

A June 1953 medical certificate prepared by a private 
physician indicates that the veteran gave a history of 
hospitalization in approximately March 1947 for a skin 
eruption on the plantar surface of his right foot, of the 
appearance of a skin eruption on the plantar surface of his 
right foot every summer and the disappearance of the skin 
eruption every winter.  The current examination disclosed a 
fungus infection on the plantar surface of the right foot.

There is no later medical evidence documenting the presence 
of the claimed disability of the veteran's feet.  

At a VA examination in April 1998, the examiner noted that 
the veteran gave a history of tinea pedis dating back to 1945 
with recurrences yearly or every other year.  The current 
examination was positive for onychomycosis of the toe nails 
but negative for tinea pedis or any abnormality of the bottom 
of the veteran's feet.

Two lay statements were submitted in support of the veteran's 
claim in April 1999.  

One of the authors stated that he had known the veteran since 
the veteran left the service and worked with the veteran at a 
coal mine.  He reported that he was aware that the veteran 
had had trouble with his feet since leaving the service and 
that he believed the condition of the veteran's feet was 
known as trench foot.

The other author indicated that he had known the veteran all 
his life, that the veteran had "worked" his truck and dozer 
for him for many years, and that the veteran stopped working 
in 1992.  He stated that the veteran always had trouble with 
his feet and that the veteran always took his shoes off at 
noon when he was eating lunch.  He also reported that he saw 
the blisters on the veteran's feet and that he probably most 
recently saw the blisters in about 1991.

In his May 1999 substantive appeal, the veteran stated that 
he had had problems with his feet, most noticeably in the 
summer, from the time of his discharge from service until he 
retired from work and no longer had to wear boots 
continuously.

The Board notes that the service medical records confirm that 
the veteran had one episode of pyoderma involving the bottom 
of his right foot and the postservice medical evidence 
documents a fungus infection of the veteran's right foot in 
June 1953.  The history reported by the veteran at the April 
1998 VA examination was considered consistent with a history 
of tinea pedis, but no evidence of tinea pedis was found on 
that examination.  In fact, there is no medical evidence 
documenting the presence of tinea pedis or any other disorder 
involving the bottom of the veteran's feet since June 1953.  

The Board has considered the veteran's statements and the lay 
statements submitted in support of his claim.  To the extent 
that the veteran and the lay persons supporting his claim are 
attempting to render a medical diagnosis or an opinion 
concerning medical causation, the statements are of no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Moreover, one of the persons who provided a 
statement in support of the claim appeared to be familiar 
with the problems the veteran experienced with his feet at 
work, reported that he last saw the blisters on the veteran's 
feet in approximately 1991 and reported that the veteran 
stopped working in 1992.  The other lay statement was also 
from a person who worked with the veteran.  He indicated that 
he was aware that the veteran had had problems with his feet 
since service but he did not indicate when he most recently 
observed the veteran experiencing foot symptoms.  The veteran 
reported in his May 1999 substantive appeal that his foot 
problems continued until his retirement.  Thus, it appears 
from the veteran's own statement that there has been no 
occurrence of the tinea pedis or disorder of the bottom of 
his feet in many years.

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence establishes that the 
veteran does not currently have a disability manifested by 
chronic blisters on the bottom of the feet.  Therefore, 
service connection is not warranted for the claimed 
disability.  38 C.F.R. § 3.303(b).

The Board has considered the representatives contention that 
the veteran should be provided another VA examination.  
However, since the veteran reported at the April 1998 VA 
examination that the blisters were occurring less frequently 
than once a year and he reported in his May 1999 substantive 
appeal that the condition stopped when he retired from work, 
the Board believes that there is no reasonable possibility 
that another VA examination would substantiate the veteran's 
claim. 


ORDER

Entitlement to service connection for disability manifested 
by chronic blisters on the bottom of the feet is denied.




		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 

